Citation Nr: 0422257	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  03-23 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for residuals of a 
fracture of the right elbow.  

4.  Entitlement to service connection for hypertension and an 
enlarged heart.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel  

INTRODUCTION

The veteran has active military service from June 1973 to 
December 1973, and from February 1974 to January 1976, with 
subsequent duty in the Naval Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied claims of entitlement to 
service connection for a mental condition, hemorrhoids, a 
fracture of the right elbow, and "hypertension/enlarged 
heart."  The Board has determined that the issues are more 
accurately characterized as stated on the cover page of this 
decision.  


FINDINGS OF FACT

1.  The veteran does not have an acquired psychiatric 
disorder as a result of his service.

2.  The veteran does not have hemorrhoids as a result of his 
service.

3.  The veteran does not have residuals of a fracture of the 
right elbow as a result of his service.  

4.  The veteran does not have hypertension and an enlarged 
heart as a result of his service.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).

2.  Hemorrhoids were not incurred or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2003).

3.  Residuals of a fracture of the right elbow were not 
incurred or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2003).  

4.  Hypertension and an enlarged heart were not incurred or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran argues that service connection is warranted for 
an acquired psychiatric disorder, hemorrhoids, residuals of a 
fracture of the right elbow, and hypertension and an enlarged 
heart.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
certain chronic diseases, such as cardiovascular-renal 
disease, including hypertension, may be presumed to have been 
incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§  3.307, 
3.309 (2003).  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty or period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and 
(d)(2003).  ACDUTRA is, inter alia, full-time duty in the 
Armed Forces performed  by Reserves for training purposes.  
38 C.F.R. § 3.6(c)(1) (2003).  Presumptive periods do not 
apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 
Vet. App. 474, 477-78 (1991).

The veteran's service medical records include the following: 
reports dated in April and November 1974 note that the 
veteran complained of "abnormal behavior while sleeping," 
to include falling out of his bed, chewing on his thumb (with 
multiple lacerations noted), and numbness of the arms, the 
impressions included rule out seizure; a February 1975 report 
notes complaints of pain during bowel movements, with no 
noticeable hemorrhoids on examination; a December 1975 
examination report shows that his upper extremities, heart, 
and GU (genitourinary) system, and his psychiatric condition, 
were all clinically evaluated as normal.  

As for the post-active duty service medical evidence, it 
includes the following: a September 1978 report notes 
treatment for a large external hemorrhoid; a March 1979 USNR 
"triennial" examination report shows that his upper 
extremities, heart, and GU (genitourinary) system, and his 
psychiatric condition, were all clinically evaluated as 
normal.  An accompanying "report of medical history" shows 
that the veteran denied having had swollen or painful joints, 
"pain or pressure in chest," "palpitation or pounding 
heart," heart trouble, high or low blood pressure, broken 
bones, piles or rectal disease, "painful or 'trick' shoulder 
or elbow", depression or excessive worry, or nervous trouble 
of any sort; a June 1979 chest X-ray report is negative; 
reports dated between 1991 and 1994 show hypertension by 
history and that the veteran underwent high blood pressure 
checks; a June 1997 report contains an ancillary notation of 
severe hypertension; reports dated between June and August of 
1997 show that the veteran was treated for right arm pain 
after a boating accident, the impressions and assessments 
included "traumatic olecranon bursitis," and "minor 
contusion/laceration."  

VA outpatient treatment reports, dated between 1998 and 1999, 
show that between November 1998 and January 1999, the veteran 
reported that he had been told that he had an enlarged heart.  
The reports indicate that he was taking medication for 
hypertension.  

Reports from private health care providers, to include 
Douglas W. Rouse, M.D., Scott Guidry, M.D., the Methodist 
Hospital of Hattiesburg, Forrest General Hospital, and the 
Green Eye Clinic, collectively dated between 1990 and 1997, 
show the following: a January 1990 chest X-ray showed a 
blunting of the left costophenic angle and a rounded mass in 
the anterior aspect of the left lower chest that appeared to 
be pleural based, however, a CT (computerized tomography) 
scan indicated that the mass was just fatty tissue and no 
further workup was done; a January 1990 EKG 
(electrocardiogram) was within normal limits; in November 
1990, the veteran was treated for recurrent chest wall pain; 
beginning in 1991, the veteran received treatment for high 
blood pressure; in May 1994, the veteran began receiving 
treatment for bilateral hand pain and numbness, and it was 
noted that, "He does a lot of digging with a shovel on his 
job and believes this has attributed to his present 
complaints", the veteran underwent a carpal tunnel release 
later that same month; a May 1994 chest X-ray was negative; 
November 1998 EKG's note some irregularities, to include 
"sinus mechanism, rate 80" and "nonspecific ST and T wave 
abnormality."  

A.  Acquired Psychiatric Disorder

The Board finds that the claim must be denied.  The veteran's 
service medical records do not show that he was treated for 
psychiatric symptoms.  In this regard, although the veteran 
argues that his inservice complaints of sleep disturbance and 
thumb-chewing show that he developed an acquired psychiatric 
disorder during service, he was never diagnosed with an 
acquired psychiatric disorder during service, and his 
December 1975 examination report shows that his psychiatric 
condition was clinically evaluated as normal.  Therefore, a 
chronic condition is not shown during service.  See 38 C.F.R. 
§ 3.303.  In addition, there is no competent evidence to show 
that the veteran currently has an acquired psychiatric 
disorder.  See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 1998) 
(holding that under 38 U.S.C.A. §§ 1110 and 1131, an 
appellant must submit proof of a presently existing 
disability resulting from service in order to merit an award 
of compensation).  Finally, there is no competent evidence 
linking an acquired psychiatric disorder to any period of 
active service, or any period of active duty for training.  
See 38 U.S.C.A. §§ 101 (22), (23).  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim, and that the claim must be denied.

B.  Hemorrhoids

The Board finds that the claim must be denied.  The veteran's 
service medical records show that he was treated for a 
possible hemorrhoid in May 1975.  This was apparently an 
acute condition, as evidenced by the lack of treatment during 
his remaining eight months of service, and the fact that 
hemorrhoids are not noted in his December 1975 examination 
report.  Therefore, a chronic condition is not shown during 
service.  See 38 C.F.R. § 3.303.  In addition, although the 
veteran was treated for a large external hemorrhoid in 
September 1978, the claims file does not contain a line of 
duty determination to show that the veteran developed 
hemorrhoids during a period of ACDUTRA.  However, even 
assuming arguendo that the veteran was on ACDUTRA during his 
September 1978 treatment, there is no competent evidence to 
show that the veteran currently has hemorrhoids.  Gilpin.  
Furthermore, there is no competent evidence linking current 
hemorrhoids to service, or to any period of active service, 
or any period of active duty for training.  See 38 U.S.C.A. 
§§ 101 (22), (23).  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.

C.  Residuals, Fracture, Right Elbow

The Board finds that the claim must be denied.  There is no 
evidence that the veteran was treated for right elbow 
complaints or that he was diagnosed with a right elbow 
condition during active service.  Therefore, a chronic 
condition is not shown during service.  See 38 C.F.R. 
§ 3.303.  In addition, although the veteran was treated for 
right arm pain between June and August 1997 after a boating 
accident, and although a June 1997 report notes that it was 
in the line of duty, the claims file does not contain a line 
of duty determination to show that the veteran sustained a 
right elbow injury during a period of ACDUTRA or INACDUTRA.  
Furthermore, the impressions and assessments included 
"traumatic olecranon bursitis," and "minor 
contusion/laceration."  There is no competent evidence to 
show that the veteran was ever diagnosed with a fracture of 
the right elbow, nor is there any competent evidence to show 
that the veteran currently has a right elbow disorder.  
Gilpin.  Furthermore, there is no competent evidence linking 
a current right elbow disorder to service, or to any period 
of active service, or any period of active duty for training.  
See 38 U.S.C.A. §§ 101 (22), (23).  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim, and that the claim must be denied.

D.  Hypertension/Enlarged Heart

The Board finds that the claim must be denied.  There is no 
evidence that the veteran was treated for hypertension or 
cardiovascular complaints or that he was diagnosed with 
either hypertension or a cardiovascular condition during 
active service.  Therefore, a chronic condition is not shown 
during service.  See 38 C.F.R. § 3.303.  There is no 
competent evidence showing that hypertension was manifest to 
a compensable degree within one year of separation from 
service.  Service connection for hypertension as a 
presumptive basis is therefore not warranted.  See 38 C.F.R. 
§§ 3.307, 3.309.  In addition, the Board points out that the 
first evidence of hypertension is dated no earlier than 1991.  
This is approximately 25 years after separation from service.  
This lengthy period without treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Finally, there is no competent 
evidence of a nexus between the veteran's hypertension and 
his service, or to any period of active service, or any 
period of active duty for training.  See 38 U.S.C.A. §§ 101 
(22), (23).  The Board therefore finds that the preponderance 
of the evidence is against the claim that the veteran has 
hypertension, or an enlarged heart, that is related to his 
service, and the claim is denied.

E.  Conclusion

The Board has considered the written testimony of the 
veteran.  Although a lay person is competent to testify only 
as to observable symptoms, see Falzone v. Brown, 8 Vet. App. 
398, 403 (1995), a layperson is not competent to provide 
evidence that the observable symptoms are manifestations of 
chronic pathology or diagnosed disability, unless such a 
relationship is one to which a lay person's observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  In this case, the Board has determined that the 
medical evidence is more probative of the issue, and that it 
outweighs the veteran's statements.  Accordingly, the 
veteran's claims for service connection must be denied.  

In reaching these decisions, the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's September 2002 decision that the 
evidence did not show that the criteria for service 
connection for the claimed disabilities had been met.  He was 
informed in the June 2003 Statement of the Case (SOC), as 
well as RO rating decisions dated in September 2002 and March 
2003, that the criteria for service connection had not been 
met.  The SOC contained the full text of 38 C.F.R. § 3.159.  
In addition, in March 2001 and June 2002, the RO notified the 
veteran of the information and evidence the RO would obtain 
and the information and evidence the veteran was responsible 
to provide.  The Board concludes that the discussions in the 
March 2001 and June 2002 letters, the RO's decisions, and the 
SOC adequately informed the veteran of the information and 
evidence needed to substantiate his claims, thereby meeting 
the notification requirements of the VCAA.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding the content of the March 2001 and June 2002 
notices, the Board notes that in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini I) the Court held, in part, 
that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  The Court stated that this 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II) 
in its stead.  For purposes of the Board's VCAA analysis of 
the issue on appeal, Pelegrini II did not alter Pelegrini I 
in any significant respect.  

In this case, in the March 2001 and June 2002 letters, the 
veteran was notified that, provided certain criteria were 
met, VA would make reasonable efforts to help him get 
evidence necessary to support his claims, including evidence 
from specified sources.  He was notified that it was still 
his responsibility to make sure that these records were 
received by VA.  See 38 U.S.C.A. § 5107(a) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2003).  He was asked to identify 
all evidence which he desired VA to help him obtain, and he 
was provided with the appropriate forms (VA Forms 21-4138 and 
21-4142).  There is no record of a reply that is responsive 
to these letters, however, the RO subsequently obtained 
additional VA medical reports.  

It appears that the all elements required for proper notice 
under the VCAA, to include the "fourth element" have been 
satisfied.  See Pelegrini II, at 120.  In this regard, the 
Board notes that an opinion by the General Counsel's Office 
held that the Pelegrini I Court's discussion of the "fourth 
element" was obiter dictum and was not binding on VA.  
VAGCOPPREC 1-2004 (February 24, 2004); see also VAOPGCPREC 7-
2004 (June 24, 2004).  

The Board also notes that the March 2001 and June 2002 VCAA 
notification letters were sent to the veteran before the RO's 
September 2002 decision (which readjudicated the earlier 
denials of service connection pursuant to section 7 of the 
VCAA) that is the basis for this appeal.  See Pelegrini II.  
The contents of the March 2001 and June 2002 letters fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  See VAOPGCPREC 7-2004 (June 24, 2004).  
Therefore, the claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notice.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the veteran by obtaining his 
available service, VA and non-VA medical records.  Although 
the veteran was not afforded VA examinations and etiological 
opinions were not obtained, the Board finds that the 
evidence, discussed supra, which indicates inter alia that 
the veteran did not receive treatment for some of the claimed 
conditions during active duty service, that the claims file 
does not contain competent evidence showing that he has some 
of the claimed conditions, and that there is no competent 
evidence of a nexus between any of the claimed conditions and 
the veteran's service, warrants the conclusion that a remand 
for examinations and/or opinions is not necessary to decide 
the claims.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 
3.159 (c)(4) (2003); Wells v. Principi, 327 F. 3d 1339, 1341 
(Fed. Cir. 2002).  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of this duty could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  

Service connection for hemorrhoids is denied.  

Service connection for residuals of a fracture of the right 
elbow is denied.  

Service connection for hypertension and an enlarged heart is 
denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



